  Case 19-43756       Doc 20     Filed 12/18/19 Entered 12/18/19 07:33:09            Desc Main
                                   Document     Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


                                                     )
       In Re:                                        )
                                                     )      CHAPTER 11
       GRANITE CITY FOOD                             )
       & BREWERY LTD., et al.                        )
                                                     )
                                                     )      Case No. 19-43756
                                                     )
                                                     )
       Debtors.                                      )
                                                     )

                       NOTICE OF APPEARANCE AND REQUEST
                       FOR NOTICES AND SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Ronald M. Tucker, 225 West Washington Street,
Indianapolis, Indiana 46204 represents Simon Property Group, Inc., as landlord (Creditor) and
party in interest in the above case. The undersigned hereby enters his appearance pursuant to
Section 1109 (b) of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 9010 (b)
and request copies of all notices and pleading’s pursuant to Federal Rules of Bankruptcy
Procedure 2002 (a). All such notices should be addressed as follows:

                                    Simon Property Group, Inc.
                                   Attn: Ronald M. Tucker, Esq.
                                   225 West Washington Street
                                   Indianapolis, Indiana 46204

        PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109 (b) of the
Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in
the Rules specified above, but also includes, without limitation, notices of any application,
complaint, demand, hearing, motion, petition, pleading or request, whether formal or informal,
written or oral, and whether transferred or conveyed by mail, delivery, telephone, telegraph, telex
or otherwise filed with regard to the above case and proceedings therein.

                               Respectfully submitted

                               ______/e/Ronald M. Tucker___________________
                               Ronald M. Tucker, Esq., Attorney for
                               Simon Property Group, Inc. and its related entities
                               IN 11428-49
                               (317) 263-2346
                               (317) 263-7901 (FAX)
                               E-mail address: rtucker@simon.com
  Case 19-43756         Doc 20      Filed 12/18/19 Entered 12/18/19 07:33:09            Desc Main
                                      Document     Page 2 of 2


                                    CERTIFICATE OF SERVICE

     The undersigned hereby certifies that a copy of the foregoing was served this 18th day of
December, 2019 via ECF Noticing to the parties of record.

                                              By: ____/e/Ronald M. Tucker___________
                                                    Ronald M. Tucker, Esq.

Debtor 1                                        represented by Karl J. Johnson
Granite City Food & Brewery Ltd.                               Briggs & Morgan PA
3600 American Blvd. West #400                                  2200 IDS Center
Minneapolis, MN 55431                                          80 S 8th Street
HENNEPIN-MN                                                    Minneapolis, MN 55402
Tax ID / EIN: XX-XXXXXXX                                       612-977-8665
dba Granite City Food and Brewery                              Fax : 612-977-8650
                                                               Email: kjohnson@briggs.com

                                                              James M. Jorissen
                                                              Briggs and Morgan, P.A.
                                                              80 South Eighth Street
                                                              Suite 2200
                                                              Minneapolis, MN 55402
                                                              612-977-8400
                                                              Fax : 612-977-8650
                                                              Email: jjorissen@briggs.com

                                                              John R. McDonald
                                                              Briggs and Morgan, P.A.
                                                              2200 IDS Center
                                                              80 South 8th St
                                                              Minneapolis, MN 55402-2157
                                                              612-977-8754
                                                              Email: jmcdonald@briggs.com

U.S. Trustee                                    represented by Sarah J Wencil
US Trustee                                                     US Trustee Office
1015 US Courthouse                                             Suite 1015 U.S. Courthouse
300 S 4th St                                                   300 South Fourth Street
Minneapolis, MN 55415                                          Minneapolis, MN 55415
612-334-1350                                                   612-334-1350
                                                               Fax : 612-334-4032
                                                               Email: Sarah.J.Wencil@usdoj.gov
